This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 99
Garthon Business Inc. et al.,
            Respondents,
        v.
Kirill Ace Stein et al.,
            Appellants.




          Jason A. Grossman, for appellant Stein.
          Aaron Siri, for appellant Aurdeley Enterprises Limited.
          Pieter Van Tol, for respondents.




MEMORANDUM:
          The order of the Appellate Division, insofar as
appealed from, should be reversed, with costs, and the motions to
compel arbitration granted.


                                - 1 -
                                  - 2 -                           No. 99

            Under the circumstances of this case, including the
terms of the parties' final agreements, which incorporated the
rules of the London Court of International Arbitration, the issue
of whether the dispute is arbitrable should be resolved by the
arbitrator (see Matter of Monarch Consulting, Inc. v National
Union Fire Ins. Co. of Pittsburgh, PA, 26 NY3d 659, 676-677
[2016]; Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co.
of Am., 37 NY2d 91, 95 [1975]).
*   *   *     *   *   *   *   *    *      *   *   *   *   *   *   *   *
Order, insofar as appealed from, reversed, with costs, and
motions to compel arbitration granted, in a memorandum. Chief
Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and
Feinman concur.

Decided October 12, 2017




                                  - 2 -